DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This is a final office action in response to the amendments filed on 30 November 2020.  Claims 5, 8, and 15 have been cancelled.  Claims 1 through 4, 6, 7, 10, 11, and 14 have been amended.  Claims 1 through 4, 6, 7, and 9 through 14 are currently pending and have been examined. 
Response to Amendment
Applicant’s amendments to claims 1 through 4, 6, 7, 10, 11, and 14 have been entered. 
Applicant’s amendment to claim 10 is insufficient to overcome the 35 U.S.C. 112(d) rejection. Therefore, the rejection is maintained and restated below. 
Applicant has cancelled claim 15, therefore the 112(d) rejection of claim 15 is moot. 
Applicant’s amendments are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below in light of the claim amendments. 
Examiner has established new grounds of rejection under 35 U.S.C. 103, necessitated by the claim amendments.   
Response to Arguments
Regarding the claim rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by Applicant's 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.
Applicant asserts that the claims are analogous to McRo, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016) and Ex Parte Fanaru and that the claimed invention is not an abstract idea.  Examiner respectfully disagrees.  McRo was not patentable because of the way that data was collected or the time saving related to the invention.  McRo was patent eligible, as the court explained, because “the claimed improvement [was] allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters’ that previously could only be produced by human animators.” Id. (quoting U.S. Patent No. 6,307,576 col. 2 ll. 49–50). The claimed rules in McRo transformed a traditionally subjective process performed by human artists into a mathematically automated process executed on computers. Id. In contract, the data collection and automation claimed herein, could be performed by a human customer service representative in the mind or using a pen and paper.  Further the computing elements claimed herein are merely used as tools to implement the abstract data collection, analysis, and application of rules to reach the intended result.  
In Ex Parte Fanaru, the PTAB determined that collection of usage data from devices connected to a computing system and automatically altering operations of the computing system based on the aggregated usage information was not an abstract idea because it was determined that it was not a mathematical concept, an identified method of organizing human OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. at 224) (“[U]se of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept.); see also, e.g., Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1370 (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”).
Examiner notes that the additional limitations of self-learning, analytical decision making, and computer limitations are either performing basic computer functions such as sending and receiving data, or performing functions 'known' in the art and hence are well-understood, routine, and conventional activities and do not amount or add significantly more.  These limitations are claimed broadly and the claim only requires that they system be “capable” of making analytical decisions based on heuristic patterns and self-learning analytics, therefore these items are not positively recited as functions of the claim.  The limitations when taken individually or as an ordered combination do not offer an inventive concept that may amount to add significantly more.  Thus these arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "mapping the IDs" in line two of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Independent claim 1 recites the limitation for a “centralized, computer implemented system… capable of performing the following functions: … updating the user with the status of the request.”  Claim 10 recites the limitation “the system of claim 1, wherein the system updates the user of the status of the user’s requests.”  Therefore, claim 10 fails to further limit claim 1. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 4, 6, 7, and 9 through 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is directed to an apparatus for request management.  Claim 1 recites gathering user generated requests; sorting user generated requests; prioritizing user generated requests; transferring the request to the necessary person or department; updating the user with the status of the request; linking related documents; matching requests; and rejecting requests which are in violation of any pre-configured rules/limits. 
The limitations for sorting, prioritizing, transferring, updating, linking, matching, and rejecting under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (Examples of a computing device or system may include, … a computer workstation, a terminal computer, a server computer. Specification [para. 0050]).  That is other than reciting that a system includes a processor and a medium that executes instructions to perform the recited functions, nothing in the claim elements precludes the steps from practically being performed in the mind.  Therefore, the limitations fall into the “Mental Processes” grouping and accordingly the claims recite an abstract idea.  The additional limitation for gathering is recited at a high level of generality, and amounts to mere data gathering, which is a form of extra-solution activity.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite a computer implemented system that can be linked to other software.  These elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a computer and software amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. The data gathering function is recited at a high level of generality and determined to be well-understood, routine, conventional field activity in the field of request management. The specification dos not provide any indication that the computer implemented system is anything more than a generic, off-the-shelf computer component, and court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). (MPEP 2106.05(d)(II).  For these reasons, there is no inventive concept. The claim is not patent eligible.
Dependent claims 2 through 4, 6, 7, and 9 through 14 include the abstract ideas of the independent claim.  Linking the system to software; the system being accessible from a plurality of input/output devices; user request by filling a webform; pre-configuration with rules to perform the functions; customizable rules; capability of requesting input from a user; capability of making analytical decisions; capability of comparing multiple requests; feature to link together related documents; linking documents by mapping document Ids; linking two or more documents; and a module to reject requests that violate rules merely narrows the abstract idea recited in the independent claim.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore, Claims 1 through 4, 6, 7, and 9 through 14 are considered ineligible.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, and 9 through 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garay (US 2018/0307756) in view of Magnuson (US 2005/0261933).
Regarding Claim 1, Garay discloses a centralized, computer implemented system for request management within an organization, comprising: (The system 100 can include a datacenter 108. The datacenter 108 can include one or more servers.  Garay [para. 0042, 0047; Fig. 1]):  
an automated request management system operably associated with data stored on a computer hard drive, wherein the automated request management system is operable to automatically perform the following functions: (In this automated environment, the path to pain point information … that is tracked and recorded in the background by an information collector … can be automatically transmitted to a resolution generator … and any potential resolution options that are determined or generated … can be automatically transmitted back to the client device. … the resolution options can be automatically applied to help resolve the 
gathering user generated requests; (Implementations of this disclosure may resolve these issues by recording certain usage information (e.g., actions comprising both user commands and transaction steps that are associated with a client device interfacing with a customer instance).  Garay [para. 0025, 0086]);
sorting user generated requests; (The system for identifying resolutions such as the system 300 of FIG. 3 can also be utilized to provide automated incident classification before the incidents are analyzed or transmitted to an incident resolution team. The incidents can be classified in accordance with various types of data and information.  Garay [para. 0100-0101]);
transferring the requests to the necessary person or department; (The incident or issue can be resolved automatically using the transmitted resolution information or can require manual implementation of the resolution information by the client device or third-party.  Garay [para. 0029, 0097]);
updating the user with the status of the requests; (The system further provides for transmitting a message including the resolution information to the client device.  Garay [para. 0114]);
linking related documents; (For example, information regarding the incident or resolution options may be provided via a text box, chat box, pop up message, a new page or a different or combination of user interface elements. Garay [para. 0024]. … implementations of the present disclosure may utilize a combination of information sources (e.g., path to pain point information comprising actions, descriptions, incident data, additional information, historical 
matching requests relating to the same or similar items; (the resolution information can be identified based on a comparison between the current incident and the other incidents that might have occurred at different time periods, the same or different client devices, and the same or different customer instances. Garay [para. 0031]);
wherein the automated request management system is capable of making analytical decisions pertaining to prioritizing requests, rejecting requests, and matching similar or same requests from multiple users; wherein the analytical decisions are based on heuristic patterns and self-learning 2analytics. (The determination of similarities between path to pain points or pathways and incident related information (including but not limited to the actions comprising user commands and transaction steps, descriptions, and incident data associated with each incident) can be carried out by a machine learning mechanism or techniques that analyze historical data and current data. The analysis of historical data and current data results in comparative data which can be utilized to determine that different pathways can be resolved by similar solutions. Garay [para. 0091].  See also Garay [0028, 0077]).
Garay fails to explicitly disclose prioritizing the requests; and rejecting requests which are in violation of any pre-configured rules or limits.    Magnuson discloses these limitations. (An 
Regarding Claim 3, Garay and Magnuson combined disclose a system, wherein the system can be is accessed from a plurality of input/output devices selected from the group consisting of; mobile devices, computer systems and combinations thereof. (As previously described, a client or server can be a computing system including multiple computing devices or a single computing device, such as a mobile phone, a tablet computer, a laptop computer, a notebook computer, a desktop computer, a server computer, or other suitable computing devices. Garay [para. 0062; Fig. 2]).
Regarding Claim 4, Garay and Magnuson combined disclose a system, wherein a user raises requests by filling a webform. (An incident record can, for example, be created by a user using a form associated with the ITSM system, automatically using an integration with the ITSM system, or combinations thereof. … If the list is empty or no list is returned because no applicable resolution options could be found, the client device could be redirected to a page on the customer instance to create and submit an incident report/ticket. Garay [para. 0021, 0029-0030]).
Claim 5 [CANCELLED]. 
Regarding Claim 7, Garay and Magnuson combined disclose a system, wherein the system is interactive and capable of requesting input from the user, accepting the input from the user and acting accordingly. (… the user can be prompted to submit a description via an incident management platform. The incident management platform can be located on the customer instance and in communication with the system 300. In another implementation, the incident management platform is part of the system 300 and is accessed by the user to submit the description.  Garay [para. 0083-0085]). 
Claim 8 [CANCELLED]
Regarding Claim 9, Garay and Magnuson combined disclose a system, wherein the system is capable of comparing multiple requests by comparing the fields present in the webform of each request. (An incident record can, for example, be created by a user using a form associated with the ITSM system, automatically using an integration with the ITSM system, or combinations thereof. … If the list is empty or no list is returned because no applicable resolution options could be found, the client device could be redirected to a page on the customer instance to create and submit an incident report/ticket. Garay [para. 0021, 0029-0030]).
Regarding Claim 10, Garay and Magnuson combined disclose a system, wherein the system updates the user of the status of the user's requests. (… the system includes … means for transmitting a message that includes the resolution information to the client device.  Garay [para. 0114, 0116]).
Regarding Claim 11, Garay and Magnuson combined disclose a system, further comprising a link document feature which links together related documents so as to simplify the tracking, accessing and obtaining of interrelated information. (For example, information regarding the incident or resolution options may be provided via a text box, chat box, pop up message, a new page or a different or combination of user interface elements. Garay [para. 0024]. … implementations of the present disclosure may utilize a combination of information sources (e.g., path to pain point information comprising actions, descriptions, incident data, additional information, historical information, etc.) associated with an experienced incident to identify resolution information that can help resolve the experienced issue. …The additional information can include but is not limited … instructions, URL instance logs, reproduction steps, 
Regarding Claim 12, Garay and Magnuson combined disclose a system, wherein the feature performs the linking of related documents by mapping the IDs of the related documents. (Responsive to a new incident or issue (i.e., a latest issue experienced by the customer or client device during usage of the customer instance), the system provides for receiving information related to the incident including but not limited to the recorded actions, the incident data comprising an object identifier, and a submitted description from the client device. … The system further provides for querying a database for resolution information or resolution options that indicate how one or more other incidents related to the new incident were previously resolved or solved based on respective actions of the series of actions associated with the new incident. The relation between incidents is determined by comparing the series of actions and additional information associated with the new incident to other actions and information associated with the one or more other incidents.  Garay [para. 0114]).
Regarding Claim 13, Garay and Magnuson combined disclose a system, wherein the feature allows the user to link two or more documents. (The path to pain points can comprise all of or at least a portion of the information related to the reproduction of the issue which 
Regarding Claim 14, Garay and Magnuson combined disclose a system, further comprising a scrutiny/de-duplication check module to reject requests in violation of any pre-configured limits. While Garay fails to disclose this limitation, Magnuson does disclose this limitation. (Each reference attribute of the ticket may be considered and if an attribute_map object exists that relates the reference attribute object to the service_contract object, the mapped SLA object may be added to the collection (Step S113). Duplicate SLA objects may then be eliminated from the collection (Step S114).  Magnuson [para. 0058]). It would have been obvious to one of ordinary skill in the art of request management before the effective filing date of the claimed invention to modify the system of Garay to include the de-duplication functions of Magnuson for organizing data relating to SLAs and SLA rules so that the SLA rules may be applied to each ticket.  Magnuson et al. [para. 0037].
Claim 15 [CANCELLED]. 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Garay (US 2018/0307756) in view of Magnuson (US 2005/0261933), and in further view of Warner et al. (US 2017/0052536).
Regarding Claim 2, Garay and Magnuson combined disclose a system, wherein the system is linked to other software applications used in the organization, (Customers of a computing (e.g., Platform-as-a-Service (PaaS)) provider can use or develop applications that operate on or using configurable platform software. An instance of the platform software can be implemented using one or more application nodes and database nodes, such as described later with respect to FIG. 1. For example, an instance of the platform software can include functionality relating to Information Technology Service Management (ITSM), Information Technology Operations Management (ITOM) or other business or enterprise related applications.  Garay [para. 0018]),
 wherein the other software applications are selected from the group consisting of applications for procurement, sourcing, contract management, project management, financial savings management, supplier management, travel management and combinations thereof. Garay discloses system use with procurement, sourcing, project management (The incidents can be classified in accordance with various types of data and information including but not limited to actions (e.g., user commands, transaction steps, etc.) associated with interfacing with the customer instance, service catalog, knowledge base, project, catalog item, record producer, checkout, one step, two step, ordering, workflow, and business rule information.  Garay [para. 0100]), but fails to explicitly recite use with applications for contract management, financial savings management, supplier management, travel management.  Magnuson discloses use with applications for contract management (The data model is a way of organizing data relating to SLAs and SLA rules so that the SLA rules may be applied to each ticket. Magnuson [para. 0037]), financial savings management (The SLA template 10 may also include a "violation_cost" service provider and one or more clients as a set of one or more SLAs.  Magnuson [para. 0036], and sourcing (The present disclosure relates to service level agreements and, more specifically, to service level agreement design and enforcement for outsourced call center.  Magnuson [para. 0003]).  It would have been obvious to one of ordinary skill in the art of request management to modify the software implementation of request management to include use with contract management, financial savings management, and supplier management taught by Magnuson for organizing data relating to SLAs and SLA rules so that the SLA rules may be applied to each ticket.  Magnuson et al. [para. 0037].  Both Garay and Magnuson fail to disclose use with applications for travel management.  Warner et al. discloses this limitation (This business function supports to the definition of a customer strategy and the goals/objectives that are to be achieved, identifies the current condition vs. the objectives to show the "Gap" that requires management attention, identifies and prioritizes actions, services and projects that can be undertaken to achieve the objectives, and ultimately serves to help visualize the strategy. … Capturing and analysis of initial situation: Provide resource consumption, cost and emission overviews by various views (organization, region, building/production etc.) and drill-down by area (building, production, transport, supply chain, travel and others).  Warner et al. [para.  0007, 0078-0079]).  It would be obvious to one of ordinary skill in the art of request management before the effective filing date of the claimed invention to modify the combined system of Garay and Magnuson to 
Regarding Claim 6, Garay and Magnuson combined disclose a system, wherein the rules can be are customized and are selected from the group consisting of  category and sub-category of requests (… path to pain point descriptions can be formulated, organized (e.g., using a machine learning organizer or system), and stored in a database for easy lookup and reuse, associated areas corresponding to the incident can be categorized.  Garay [para. 0024]. … ).  Garay fails to explicitly disclose rules customized for type and sub-type of requests, requests related to customer deliverables, requests marked for urgent manufacturing deliverables, and combinations thereof.  Magnuson discloses rules customized for type and sub-type of requests, requests related to customer deliverables, and combinations thereof.  (These service contracts may include multiple requirements that detail what services the support organization has agreed to provide the client. These requirements are commonly known as Service Level Agreements (SLAs). For example, SLAs may define what types of issues the support organization is to deal with. [para. 0005]. … The data model is a way of organizing data relating to SLAs and SLA rules so that the SLA rules may be applied to each ticket. … The "owning contract" attribute may be of a service_contract data type. The service_contract data type being a data type capable of indicating which service contract the SLA is derived from. Magnuson [para. 0037]).  It would have been obvious to one of ordinary skill in the art of request management before the effective filing date of the claimed invention to modify the customized rules of Garay requests marked for urgent manufacturing deliverables. Warner et al. discloses this limitation. (FIG. 3 illustrates an exemplary block diagram showing exemplary data structures for performance data 32, asset information 33, and improvement measures 31 structured as a project P for customers 34. The data structure illustrated in FIG. 3 can be used for performance assurance for a customer. …  The relationships are represented in form of connection lines. E.g. the connection line between "Building" and "Space" illustrates that a building has space. E.g. the connection line between "Building" and "Building Type" illustrates that a building has a type (e.g. residential building, office building, manufacturing plant). Warner et al. [para. 1084]. … The improvement measures 31 are determined by using a computer system adapted for analyzing the asset data 33 and the respective performance data 32 based on … rules provided by a database. Warner et al. [para. 1085]).    It would be obvious to one of ordinary skill in the art of request management before the effective filing date of the claimed invention to modify the combined system of Garay and Magnuson to include rules customization for requests marked for urgent manufacturing deliverables as disclosed by Warner et al. in order to provide a service platform system that may be employed in the management system is shown in conjunction with various application modules that may be implemented in the service platform system.  Warner et al. [para. 0011]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higgins et al. (US 2019/0158366) – A prioritization system and method may include receiving a customer support ticket from a user, wherein a default severity level associated with the customer support ticket is assigned, and prioritizing, by the processor, the customer support ticket among other customer support tickets based on the adjusted severity level of the customer support ticket.
Kislaki et al. (US 10,380,516) -        responses to customer service inquiries are provided by routing a subset of the inquiries to an independent group of experts. The customer service inquiries are optionally routed to specific experts based on matches between identified subject matter of the inquiries and expertise of the experts.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623